— Appeal from a judgment of the Supreme Court, Erie County (Paula L. Feroleto, J.), entered August 20, 2007 in a personal injury action. The judgment directed third-party defendant to indemnify third-party plaintiff for, inter alia, all amounts paid by third-party plaintiff to or on behalf of plaintiffs.
It is hereby ordered that the judgment so appealed from is unanimously affirmed without costs.
Same memorandum as in Bissell v Town of Amherst (56 AD3d 1144 [2008]). Present — Hurlbutt, J.P, Smith, Centra, Green and Pine, JJ.